                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


MICHELLE ANDERSON, an individual, on
behalf of herself and all others similarly
situated,

                        Plaintiff,

v.                                             Case No. 8:18-cv-00362-JMG-SMB

TRAVELEX INSURANCE SERVICES INC.
and TRANSAMERICA CASUALTY
INSURANCE COMPANY,

                        Defendants.




                DEFENDANTS’ REPLY IN SUPPORT OF THEIR
        MOTION TO CERTIFY THE COURT’S MARCH 20, 2020 ORDER FOR
         INTERLOCUTORY APPEAL PURSUANT TO 28 U.S.C. § 1292(b),
                   AND FOR A STAY OF PROCEEDINGS




      Julianna Thomas McCabe                     Markham R. Leventhal
      Michael N. Wolgin                          CARLTON FIELDS, P.A.
      CARLTON FIELDS, P.A.                       Suite 400 West
      Miami Tower, Suite 4200                    1025 Thomas Jefferson Street, NW
      100 S.E. Second Street                     Washington, DC 20007
      Miami, Florida 33131                       Telephone: (202) 965-8189
      Telephone: (305) 530-0050                  Facsimile: (202) 965-8104
      Facsimile: (305) 530-0055


                                 Attorneys for Defendants
                           Travelex Insurance Services, Inc. and
                        Transamerica Casualty Insurance Company
                                                   TABLE OF CONTENTS

                                                                                                                                         Page

INTRODUCTION TO REPLY ...................................................................................................... 1

ARGUMENT .................................................................................................................................. 4

I.        THE COURT SHOULD CERTIFY THE MARCH 20, 2020 ORDER FOR
          INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b) ........................................... 4

          A.         The Order Involves A Controlling Question Of Law ............................................. 4

                     1.         Plaintiff’s argument that Defendants have not identified a pure
                                question of law is without merit.................................................................. 4

                     2.         Plaintiff’s argument that the question of law at issue in the Order is
                                not “controlling” is also without merit........................................................ 5

          B.         The Order Involves Substantial Grounds For A Difference Of Opinion ................ 7

                     1.         Plaintiff’s attempt to disregard the split of district court decisions on
                                class standing within the Eighth Circuit should be rejected ....................... 7

                     2.         Plaintiff’s contention that In re SuperValu, as interpreted by the
                                Order, does not conflict with other Eighth Circuit decisions, is
                                mistaken ...................................................................................................... 8

          C.         An Immediate Appeal Will Materially Advance The Ultimate Termination
                     Of The Litigation .................................................................................................. 12

II.       THE COURT SHOULD STAY THE PROCEEDINGS PENDING RESOLUTION
          OF THE APPEAL TO THE EIGHTH CIRCUIT............................................................. 16

CONCLUSION ............................................................................................................................. 17

CERTIFICATE OF COMPLIANCE ............................................................................................ 19

CERTIFICATE OF SERVICE ..................................................................................................... 20




                                                                     -i-
                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)
Cases

Altman v. White House Black Market, Inc.,
      2018 WL 3203151 (N.D. Ga. Apr. 9, 2018) ........................................................................8

APCC Servs., Inc. v. Sprint Commc’ns, Co.,
     297 F. Supp. 2d 90 (D.D.C. 2003) .....................................................................................13

Beseke v. Equifax Info. Servs., LLC,
       2018 WL 6040016 (D. Minn. Oct. 18, 2018) ..............................................................14, 15

Elizabeth M. v. Montenez,
       458 F.3d 779 (8th Cir. 2008) .............................................................................................10

In re Endosurgical Prods. Direct Purchaser Antitrust Litig.,
       2007 WL 9772276 (C.D. Cal. Oct. 9, 2007) ........................................................................6

Hartley v. Suburban Radiologic Consultants, Ltd.,
       2013 WL 6511847 (D. Minn. Dec. 12, 2013) ....................................................................15

Henggeler v. Brumbaugh & Quandahl, P.C., LLO,
      2012 WL 3030110 (D. Neb. July 25, 2012) ........................................................................7

Leon v. Continental AG,
       301 F. Supp. 3d 1203 (S.D. Fla. 2017) ..............................................................................10

Lewis v. Casey,
       518 U.S. 343 (1996) ...........................................................................................................11

Molock v. Whole Foods Market Group, Inc.,
      317 F. Supp. 3d 1 (D.D.C. 2018) ............................................................................... passim

Moore v. Apple Cent., LLC,
      2017 WL 11195761 (W.D. Ark. Mar. 16, 2017) ...................................................13, 16, 17

Morales v. Farmland Foods, Inc.,
      2011 WL 344112 (D. Neb. Feb. 1, 2011) ............................................................................7

Olberding v. Union Pac. R.R. Co.,
       2007 WL 1656276 (W.D. Mo. Jun. 7, 2007) .......................................................................8

Perry v. Johnston,
       2010 WL 546774 (E.D. Mo. Feb. 9, 2010) ......................................................................6, 8


                                                                 -ii-
Prado-Steiman v. Bush,
      221 F.3d 1266 (11th Cir. 2000) ...................................................................................10, 11

Pro-Edge L.P. v. Gue,
      2006 WL 8456918 (N.D. Iowa May 15, 2006)....................................................................8

Retirement Bd. of the Policemen’s Annuity & Benefit Fund of the City of Chicago
       v. Bank of N.Y. Mellon,
       775 F.3d 154 (2d Cir. 2014).................................................................................................5

Rilley v. Moneymutual, LLC,
        2017 WL 6343616 (D. Minn. Dec. 11, 2017) ....................................................................12

Schwendimann v. Arkwright Advanced Coating, Inc.,
      2012 WL 5389674 (D. Minn. Nov. 2, 2012) .......................................................................8

Stearns v. NCR Corp.,
       2000 WL 34423090 (D. Minn. Oct. 11, 2000) ......................................................12, 16, 17

In re SuperValu, Inc.,
        870 F.3d 763 (8th Cir. 2017) ..................................................................................... passim

In re Target Corp. Customer Data Sec. Breach Litig.,
        847 F.3d 608 (8th Cir.), amended, 855 F.3d 913 (8th Cir. 2017) ......................................10

In re Target Corp. Customer Data Sec. Breach Litig.,
        892 F.3d 968 (8th Cir. 2018) .........................................................................................9, 10

White v. Nix,
       43 F.3d 374 (8th Cir. 1994) ...............................................................................................13

Wieboldt Stores, Inc. v. Schottenstein Stores Corp.,
      1989 WL 51068 (N.D. Ill. May 5, 1989) ...........................................................................16

Wong v. Wells Fargo Bank N.A.,
      789 F.3d 889 (8th Cir. 2015) .............................................................................................11

Statutes

28 U.S.C. §1292(b) ................................................................................................................ passim

Other Authorities

William B. Rubenstein, 1 Newberg on Class Actions § 2.6 ..........................................................11




                                                                  -iii-
       Defendants Travelex Insurance Services, Inc. (“TIS”) and Transamerica Casualty

Insurance Company (“Transamerica”) (collectively, “Defendants”) respectfully submit this

memorandum in further support of their Motion to Certify the Court’s March 20, 2020

Memorandum and Order for Interlocutory Appeal Pursuant to 28 U.S.C. §1292(b), and for a Stay

of Proceedings (Document Nos. 84, 85) (the “Motion”), and in reply to Plaintiff’s Brief in

Response to the Motion (Document No. 87) (the “Response”).

                                INTRODUCTION TO REPLY

       As demonstrated in the Motion, this Court’s March 20, 2020 Memorandum and Order

(Doc. No. 82) (the “Order”) presents a highly important, recurring, threshold issue of law

impacting class action practice that has created substantial disagreement among district courts in

this Circuit, and which has never been directly addressed by the Eighth Circuit. This is precisely

the scenario in which a district court should provide the Court of Appeals with the opportunity to

resolve the issue of law pursuant to 28 U.S.C. §1292(b).

       Plaintiff argues, however, that the Order does not involve “a controlling question of law”

because “the Court’s Order was based on a factual record” including exhibits and deposition

testimony. Response at 11. Plaintiff’s argument misconstrues the requirements of § 1292(b). The

Order involves a controlling question of law because there are no disputed issues of fact. The

Plaintiff purchased only the Just Air Ticket Plan, and not any of the other types of plans purchased

by the putative class. The record is unequivocal and presents the Eighth Circuit with the ability to

address the legal question of subject matter jurisdiction without resolving any disputed facts. This

satisfies the requirements of § 1292(b).

       Plaintiff also argues that “the Order does not involve a ‘controlling’ question” because “the

litigation would be conducted in the same way no matter how it were decided.” Response at 10.

But where, as here, the question for appeal involves “a procedural determination that may

                                                -1-
significantly impact the action,” such as a substantial impact on the scope and size of the class, the

question is “controlling.” See Molock v. Whole Foods Market Group, Inc., 317 F. Supp. 3d 1, 4

(D.D.C. 2018). That impact is unquestionably present here, where the issue on appeal would

determine whether the scope of this action involves (i) the Just Air Plan versus 221 travel insurance

plans, and (ii) a potential class derived from 27,120 customers versus 5.7 million customers of all

221 plans. The “controlling question of law” factor is clearly met.

       Plaintiff’s argument that there is no “substantial ground for difference of opinion” ignores

this Court’s Order itself, as well as the undeniable split in district court decisions within this

Circuit. Plaintiff argues that “[m]ost of the[se] district court cases … pre-date the [Eighth

Circuit’s] decision in In re SuperValu.” Response at 2, 12. But as this Court recognized, “In re

SuperValu does not specifically address the issue in this case.” Order at 5. Moreover, In re

SuperValu does not cite, disagree with, or overrule any of the multiple district court cases that “fall

on the standing side” of the legal issue addressed in the Order. Id. Accordingly, the fact that these

decisions may “pre-date” In re SuperValu does not in any way negate the “substantial ground for

difference of opinion” within the meaning of § 1292(b).

       Regarding whether “an immediate appeal from the order may materially advance the

ultimate termination of the litigation,” Plaintiff argues that § 1292(b) is not satisfied because,

regardless of the outcome of an appeal, the case “will proceed in largely the same manner.”

Response at 7. Plaintiff’s argument ignores the law. An appeal materially advances the case if it

could “hasten or at least simplify the litigation in some material way, such as by significantly

narrowing the issues, conserving judicial resources, or saving the parties from needless expense.”

See Molock, 317 F. Supp. 3d at 6. Here, an appeal could simplify this litigation dramatically. The

proposed class consists essentially of persons who purchased a travel insurance plan and cancelled

their travel before departure. Based on the result of an appeal, this proposed class could be a subset

                                                 -2-
of 27,120 Just Air Ticket customers, or a subset of 5.7 million purchasers of 221 plans. The appeal

has the potential to simplify exponentially all aspects of this case, including (i) whether discovery

would extend to all 221 plans dating back to 2012, including paper and electronic documents

relating to more than 5.7 million consumers, and documents relating to actuarial, financial, and

contractual matters relating to 221 plans, (ii) the complexity of any attempt to determine, if

possible, who is in the proposed class by identifying customers who cancelled scheduled trips prior

to departure, and (iii) the complexity of damages and expert witness issues resulting from different

pricing methodologies, benefits, and other components and individual facts associated with the

different plans. There is no question that an immediate appeal could materially advance the

ultimate termination of this case.

       Finally, regarding Defendants’ request to stay the proceedings pending resolution of the

appeal, Plaintiff does not dispute that the elements for a stay are present and identifies no prejudice

that would result from a stay. Instead, Plaintiff argues that “the case should not be stayed unless

and until the Eighth Circuit accepts the appeal” and that the Court should “limit the scope of any

stay to only the discovery that would be implicated by the appeal and allow all other discovery to

continue.” Response at 15-16. These proposals would defeat the very purpose of the stay—to

conserve the resources of the parties and the Court while the disposition of the Order and the scope

of this case is subject to potential appellate review.

       For all of the reasons set forth in this reply and in the Motion, Defendants respectfully

request that the Court: (1) amend the March 20, 2020 Order, to state that it “involves a controlling

question of law as to which there is substantial ground for difference of opinion and that an

immediate appeal from the Order may materially advance the ultimate termination of the

litigation,” and (2) stay these proceedings pending resolution by the Eighth Circuit of the petition

for appeal.

                                                  -3-
                                           ARGUMENT

I.     THE COURT SHOULD CERTIFY THE MARCH 20, 2020 ORDER FOR
       INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)

       A.      The Order Involves A Controlling Question Of Law

               1.      Plaintiff’s argument that Defendants have not identified a pure
                       question of law is without merit

       The Court’s Order decided a pure question of law regarding whether the Plaintiff in this

putative class action has Article III standing to represent absent class members who purchased

travel protection plans that she did not herself purchase. As explained in the Motion, the Court

noted the “tension in the Supreme Court’s case law” as to whether this issue was “a matter of

Article III standing, or a matter of class certification pursuant to Fed. R. Civ. P. 23(a).” See Motion

at 5; Order at 5. The Court decided that, once the Plaintiff establishes standing to sue with respect

to her particular transaction, that ends the standing inquiry, and whether she can represent

purchasers of different products should be addressed as a class certification question under Rule

23. See Motion at 5 (citing Order at 7). As the Motion showed, this is a prototypical legal question

appropriate for an interlocutory appeal under § 1292(b). See Motion at 6. There is no merit to

Plaintiff’s argument that “Defendants never define what the ‘prototypical legal question’ is.”

Response at 11. The Motion plainly identifies the legal question as the Article III standing issue

decided by the Court in the Order.1

       Plaintiff is also incorrect in her contention that the Order does not “refer to a ‘pure’ question

of law” because “the Court’s Order was based on a factual record, including exhibits and


       1
         There is no support for Plaintiff’s assumption that the Court must certify the text of a
question for review on appeal. But even if there were, the question is clear from the Motion,
namely, whether Plaintiff, who alleges injury from the purchase of a Just Air Ticket Plan has
Article III standing to assert claims on behalf of others who purchased other types of travel
protection plans which the Plaintiff did not purchase.


                                                 -4-
deposition testimony.” Response at 11. Because there are no disputed issues of fact to be resolved

on appeal, the mere existence of facts in the record does not affect the analysis of whether the

standing issue presents a pure question of law. Plaintiff fails to identify any disputed facts that the

Eighth Circuit would need to address. Indeed, it is undisputed that Plaintiff purchased only the

Just Air Plan, and did not purchase the other types of plans purchased by other putative class

members. The Eighth Circuit need only resolve the important and recurring class action legal issue

of whether a named plaintiff must possess Article III standing with respect to the claims of all

putative class members.2 As shown in the Motion but ignored by Plaintiff, the Second Circuit

accepted for interlocutory appeal virtually the same legal question of “class standing” in

Retirement Bd. of the Policemen’s Annuity & Benefit Fund of the City of Chicago v. Bank of N.Y.

Mellon, 775 F.3d 154, 155 (2d Cir. 2014) (considering on interlocutory appeal pursuant to 28

U.S.C. § 1292(b) whether “a named plaintiff in a putative class action has ‘class standing’ to assert,

on absent class members’ behalf, breach-of-duty claims against the trustee of [a trust] in which the

named plaintiff did not invest”). The Motion identifies a pure question of law appropriate for

interlocutory review.

               2.       Plaintiff’s argument that the question of law at issue in the Order is not
                        “controlling” is also without merit

       Plaintiff contends that “the Order does not involve a ‘controlling’ question” because “the

litigation would be conducted in the same way no matter how it were decided.” Response at 10.

This is unsupportable and contradicted by both the significant impact an appeal could have on the


       2
         Plaintiff relies on the Court’s statement in the Order that “the issue for decision presented
a ‘factual challenge’ to whether or not there was requisite subject matter jurisdiction pursuant to
Fed. R. Civ. P. 12(b)(1).” Response at 11-12. This does not support Plaintiff’s contention that the
question for appeal is factual instead of legal. The quoted portion refers simply to the type of
12(b)(1) motion at issue before the Court.



                                                 -5-
scope of this case (5.7 million versus 27,120 purchasers), and the record of discovery Plaintiff has

already sought. Plaintiff’s argument that an order is not “controlling” under section 1292(b) unless

it disposes of a count or a named party is not supported by the law.3 For example, in Molock v.

Whole Foods Market Group, Inc., 317 F. Supp. 3d 1 (D.D.C. 2018), the court certified for

interlocutory appeal under § 1292(b) an order denying a motion to dismiss a portion of a putative

nationwide class based on lack of personal jurisdiction. See id. at 3. The defendant in Molock

sought an appeal to allow the circuit court “to weigh in on whether the jurisdictional limits

proscribed in Bristol-Myers Squibb [Co. v. Superior Court of California, 137 S. Ct. 1773 (2017)]

extend to unnamed, nonresident members of a putative nationwide class in federal court.” See id.

Like this case, the requested interlocutory appeal in Molock addressed the scope of the putative

class, not the disposition of a count or a named party. See id. at 4.

       The Molock court found that there was “no genuine dispute” that the order at issue there

involved a “controlling question of law.” See id. The court made clear that the “resolution of an

issue need not necessarily terminate an action in order to be controlling, but instead may involve

a procedural determination that may significantly impact the action.” See id. at 4 (internal

quotations and citation omitted). The court held that the “difference in scope” between possessing

jurisdiction “over the claims of thousands of unnamed nonresident putative class members” as


       3
          Plaintiff argues: “As recognized by the authorities cited in Defendants’ memorandum
(Defs.’ Mem. At 5-6), a controlling question of law generally must dispose of some parties or
claim to be ‘controlling.’” Response at 10 (citing Emerson Elec. Co. v. Yeo, 2013 WL 440578, at
*2 (E.D. Mo. Feb. 5, 2013); Perry v. Johnston, 2010 WL 546774, at *2 (E.D. Mo. Feb. 9, 2010);
and In re Endosurgical Prods. Direct Purchaser Antitrust Litig., 2007 WL 9772276, at *1 (C.D.
Cal. Oct. 9, 2007). These cases in no way “recognized” or even addressed the proposition
advanced by Plaintiff. They simply involved questions of law related to dismissals of claims or
parties. Moreover, the answer to the question of whether Plaintiff’s purchase of the Just Air Ticket
Plan gives her standing to assert claims on behalf of consumers who purchased every other variety
of travel protection plan would dispose of putative class claims if the Eighth Circuit were to resolve
the question in Defendants’ favor.


                                                 -6-
opposed to just over members residing in a single jurisdiction demonstrated that the jurisdictional

issue was controlling. See id.

       The same is true here. If the Eighth Circuit were to affirm the Order, then the Court will

have jurisdiction over all 221 plans and a potential class derived from over 5.7 million customers.

If, however, the Eighth Circuit were to disagree with the Order, then the Court would have

jurisdiction over only the Just Air Ticket Plan and a potential class derived from 27,120 customers.

The difference in the scope of the class will obviously have a significant impact on this case.

       B.      The Order Involves Substantial Grounds For A Difference Of Opinion

               1.      Plaintiff’s attempt to disregard the split of district court decisions on
                       class standing within the Eighth Circuit should be rejected

       Defendants’ Motion demonstrated, and the Court acknowledged (Order at 5), that the

Eighth Circuit has never directly addressed whether a named plaintiff must have suffered the same

injuries as the putative class in order to assert class claims, and that there is a significant split in

the district courts within the Eighth Circuit addressing this issue. Motion at 7-9.

       The Response argues that the district court split “predates the Eighth Circuit’s ruling” in

In re SuperValu, Inc., 870 F.3d 763 (8th Cir. 2017), and therefore “does not establish substantial

grounds for a difference of opinion.” Response at 12.4 This argument lacks merit because In re




       4
          Plaintiff cites Henggeler v. Brumbaugh & Quandahl, P.C., LLO, 2012 WL 3030110, at
*2 (D. Neb. July 25, 2012) for the proposition that a split of district court opinions is not a
“substantial ground for difference of opinion” under 1292(b). See Response at 12. Henggeler is
inapposite, however, because in that case, it was undisputed that the “Eighth Circuit [had] spoken
on the issue at hand[.]” See id. Here, in contrast, the Court has acknowledged that the Eighth
Circuit has not directly addressed the issue at hand. Plaintiff also cites Morales v. Farmland
Foods, Inc., 2011 WL 344112, at *5 (D. Neb. Feb. 1, 2011), for the notion that “the fact that the
Eighth Circuit’s opinion may not have definitively resolved Defendants’ motion is likewise
insufficient to justify interlocutory appeal.” See Response at 12. Morales is not material because
that case did not involve an issue that was the subject of a split of district court decisions, as this
case involves.


                                                  -7-
SuperValu does not specifically address the standing issue Defendants seek to certify, and does

not even cite, let alone disagree with or overrule, any of the district court decisions supporting the

“standing” approach rejected in the Order. The timing of the district court decisions in relation to

In re SuperValu is irrelevant. The Eighth Circuit should be afforded the opportunity to directly

address the class standing issue that has repeatedly presented itself in the district courts, and resolve

the significant split of authority that has developed within this Circuit. Indeed, courts in this Circuit

have found that the “substantial ground” factor is met for far more minor “differences of opinion.”

See Perry, 2010 WL 546774, at *2 (finding substantial ground for difference of opinion where

there was “some inconsistency” with how the issue was treated in certain districts within the Eighth

Circuit).5

                2.      Plaintiff’s contention that In re SuperValu, as interpreted by the Order,
                        does not conflict with other Eighth Circuit decisions, is mistaken

        Giving the Eighth Circuit an opportunity to address and resolve the district court split

identified by Defendants, is sufficient reason for granting the Motion. The Motion, however,

provided a second reason why the “difference of opinion” factor under § 1292(b) is satisfied. The

Motion pointed out that the Court’s interpretation of In re SuperValu is at odds with other Eighth

Circuit opinions. Motion at 10-11 (citing Order at 5 (quoting In re SuperValu, 870 F.3d at 773 for


        5
          See also Schwendimann v. Arkwright Advanced Coating, Inc., 2012 WL 5389674, at *3
(D. Minn. Nov. 2, 2012) (substantial grounds for difference of opinion exists if there are a
“sufficient number of conflicting and contradictory opinions” on the issue); Olberding v. Union
Pac. R.R. Co., 2007 WL 1656276, at *3 (W.D. Mo. Jun. 7, 2007) (certifying for interlocutory
review where the Supreme Court and Eighth Circuit had not directly addressed the issue and “a
substantial difference of opinion exists among the district courts”); Pro-Edge L.P. v. Gue, 2006
WL 8456918, at *2 (N.D. Iowa May 15, 2006) (finding substantial ground for difference of opinion
where, inter alia, “courts have come to differing conclusions” with respect to the issue for appeal);
Altman v. White House Black Market, Inc., 2018 WL 3203151, at *1 (N.D. Ga. Apr. 9, 2018)
(finding substantial ground for difference of opinion based on “non-binding cases” cited “by both
parties in which some courts have found standing and others have found a lack of standing”).
Plaintiff ignores all of these cases.


                                                  -8-
the proposition that “there is no separate class action standing requirement”)). In the Response,

Plaintiff erroneously contends that there is no discrepancy between the Court’s interpretation of In

re SuperValu in the Order on the one hand, and the Eighth Circuit’s application of In re SuperValu

in In re Target Corp. Customer Data Sec. Breach Litig., 892 F.3d 968, 973 at n.4 (8th Cir. 2018),

on the other hand. Plaintiff is incorrect.

       This Court’s citation of In re SuperValu as support for the proposition that “the differences

between a named plaintiff’s claims and those of putative class members” are issues for Rule 23,

not standing (Order at 5), is at odds with the Eighth Circuit’s opinion in the In re Target Corp.

litigation, where the Eighth Circuit held that a class settlement member who possessed standing to

pose some objections to a settlement, had “no standing to assert” an objection related to relief

made available to certain class members, but not to him. See In re Target Corp. Customer Data

Sec. Breach Litig., 892 F.3d at 973 n.4 (quoting In re SuperValu: “The requirements for standing

do not change in the class action context.”). In other words, the Eighth Circuit has relied on its In

re SuperValu opinion to subsequently find that “the differences between a named plaintiff’s claims

and those of putative class members” (Order at 5), is a standing issue. This is inconsistent with

the Order.6 The Court’s application of In re SuperValu thus provides an additional basis for




       6
          In attempting to distinguish In re Target Corp., Plaintiff argues that the objector in that
case “did not live in a state with better remedies” and was therefore “not personally harmed at all
due to the conduct he was challenging.” Response at 13. Plaintiff’s argument overlooks that the
objector in In re Target Corp. did possess standing to lodge other objections against other aspects
of the settlement. The Eighth Circuit’s reliance on In re SuperValu as support for precluding one
of the objector’s objections—on the ground that the objector did not suffer the same injury as other
class members—suggests that the Eighth Circuit does not share this Court’s interpretation of its
prior opinion.



                                                -9-
granting the Motion as the Eighth Circuit should be afforded an opportunity to resolve or clarify

these conflicting conclusions.7

       Plaintiff also contends, in conclusory fashion, that the facts and “the standing issues in”

Elizabeth M. v. Montenez, 458 F.3d 779 (8th Cir. 2008), “were markedly different” than those at

issue in this case. Response at 13-14. Contrary to Plaintiff’s position, the opinion in Elizabeth M.

is relevant here because it held that, under Article III, a court must determine that the named

plaintiff suffered each injury underlying all claims on behalf of the putative class. Moreover, the

Eighth Circuit in Elizabeth M. relied on Prado-Steiman v. Bush, 221 F.3d 1266, 1279-80 (11th

Cir. 2000), which explained:

       Only after the court determines the issues for which the named plaintiffs have
       standing should it address the question whether the named plaintiffs have
       representative capacity, as defined by Rule 23(a), to assert the rights of others. It
       is not enough that a named plaintiff can establish a case or controversy between
       himself and the defendant by virtue of having standing as to one of many claims he
       wishes to assert. Rather, each claim must be analyzed separately, and a claim
       cannot be asserted on behalf of a class unless at least one named plaintiff has
       suffered the injury that gives rise to that claim.

See id. at 1280 (internal quotations and citations omitted) (emphasis added).8 This authority runs

contrary to the Order’s position that In re SuperValu relieves a plaintiff from showing that she


       7
          Plaintiff also argues that In re Target Corp. “did not find any Article III issues with
certifying” a settlement class with differences in state statutes applicable to class members.
Response at 13. This observation is inapposite, because In re Target involved 112 named plaintiffs
from multiple states, and there were no arguments raised as to the breadth of the injuries that they
suffered. See In re Target Corp. Customer Data Sec. Breach Litig., 847 F.3d 608, 611 (8th Cir.),
amended, 855 F.3d 913 (8th Cir. 2017). Here, there is a single named plaintiff who was allegedly
injured by one type of plan and who seeks to represent a class of customers allegedly injured by
221 plan varieties.
       8
         Prado-Steiman has been widely cited in dismissing putative class claims for products not
purchased by the named plaintiff. See, e.g., Leon v. Continental AG, 301 F. Supp. 3d 1203, 1221
(S.D. Fla. 2017) (collecting cases following Prado-Steiman and holding that “a class representative
in a consumer class action may not bring claims on behalf of purchasers of products that the
representative did not herself purchase”).



                                               -10-
suffered the same injuries as the putative class pursuant to Article III.9

       In sum, because there is a significant split in the district courts within the Eighth Circuit

addressing the standing issue decided in the Order, because the Eighth Circuit has never directly

addressed the issue, and because the Order’s interpretation of In re SuperValu arguably conflicts

with other Eighth Circuit decisions,10 the Court should find that the “substantial ground for

difference of opinion” factor is satisfied for purposes of interlocutory appeal.11




       9
          Plaintiff also attempts to distinguish Wong v. Wells Fargo Bank N.A., 789 F.3d 889 (8th
Cir. 2015), because it “involved the dismissal of defendants against whom the named plaintiffs
lacked standing to bring claims entirely.” Response at 14. The Eighth Circuit in Wong, however,
relied on Lewis v. Casey, 518 U.S. 343, 357 (1996), the seminal U.S. Supreme Court decision that
requires courts to determine whether a named plaintiff possesses the same injuries as the putative
class. See Wong, 789 F.3d at 895-96. The Newberg treatise upon which Plaintiff and the Order
relies, cites Lewis v. Casey for the approach contrary to the “certification approach” to class
standing—namely, the “standing approach.” See William B. Rubenstein, 1 Newberg on Class
Actions § 2.6.
       10
          Plaintiff argues that “it is evident that what the Eighth Circuit meant [in In re SuperValu]
was that a court must find that at least ‘one named plaintiff has standing’ using the Article III
standing analysis that applies in all cases” in order to have jurisdiction. Response at 14.
Defendants disagree. The court in In re SuperValu reversed the dismissal of a data breach class
action with respect to one of the sixteen named plaintiffs in that case who alleged actual misuse of
his credit card information. The court ruled that the district court should not have deduced that
there was no actual injury to the class from the fact that the complaint could allege only a single
fraudulent charge despite having sixteen named plaintiffs and “thousands” of putative class
members. See 870 F.3d at 772-73. This does not address the question here, namely, whether the
named plaintiff suffered the same injuries at issue in her proposed class.
       11
          Plaintiff contends that “Defendants fail to cite any conflicting circuit-level authority from
any other circuits that would suggest that the Court erred or that there are substantial grounds for
disagreement.” Response at 14. Plaintiff overlooks Defendants’ discussion of the Eleventh
Circuit’s Prado-Steiman decision upon which the Eighth Circuit itself relied. In any event,
relevant to this Motion is that there is clearly a substantial ground for difference of opinion within
this Circuit on the issue of class standing. The Court has already acknowledged that this issue has
not been definitively resolved and is the subject of “tension” in U.S. Supreme Court jurisprudence.
There is no question that a substantial ground for difference of opinion exists.



                                                 -11-
        C.      An Immediate Appeal Will Materially Advance The Ultimate Termination Of
                The Litigation

        In the Response, Plaintiff argues that an interlocutory appeal would not materially advance

the ultimate termination of this litigation because “regardless of the outcome of the appeal, the

litigation will proceed in largely the same manner.” Response at 7. In conclusory fashion, Plaintiff

then lists every stage of a class action, arguing that those stages will still occur and that no “parties

will be dismissed and no claims will be resolved regardless of the outcome of the appeal.”

Response at 8. Plaintiff fails to cite any case where a court denied a motion under § 1292(b)

because, even though the appeal could dramatically alter the scope of classwide litigation, it would

remain a putative class action upon resolution of the issue appealed.12

        Plaintiff’s argument fails because the test for whether the “materially advance” factor is

met is not if a case will remain a class action or whether the litigation will retain similar stages,

but whether an appeal could “hasten or at least simplify the litigation in some material way, such

as by significantly narrowing the issues, conserving judicial resources, or saving the parties from

needless expense.” See Molock, 317 F. Supp. 3d at 6 (“materially advance” factor was satisfied

where order denying dismissal resulted in larger scope of a putative class); see also Stearns v. NCR

Corp., 2000 WL 34423090, at *1 (D. Minn. Oct. 11, 2000) (finding the “materially advance” factor




        12
           Plaintiff cites Rilley v. Moneymutual, LLC, 2017 WL 6343616 (D. Minn. Dec. 11, 2017)
as an inapposite example where a court denied a 1292(b) motion because “the litigation will likely
proceed in the exact same manner even if [the defendant] succeeds on appeal.” See Response at
8 (emphasis added). In Rilley, the court denied dismissal of a certain defendant for lack of personal
jurisdiction, and then denied a motion for a 1292(b) appeal because it found that “the same claims
will still proceed against [the defendant’s] subsidiaries, which are represented by the same
attorneys.” See Rilley, 2017 WL 6343616, at *2. Those facts are inapplicable here, where
Defendants demonstrate that as a result of the Order, there will be a dramatic difference in the
potential composition of the putative class, the complexity of discovery, expert witness issues,
class certification proceedings, damages issues, dispositive motions, and trial issues.



                                                  -12-
met in a putative class action where an appeal “could obviate the need for a costly accounting of

damages”).13

       Under the correct standard, Defendants satisfy the “materially advance” factor.

Defendants’ Motion demonstrated that, as a result of the Order, a massive difference in the

potential composition of the putative class (from 27,120 customers of airfare plans to 5.7 million

customers of each of the 221 travel plans), would impact every aspect of this case and

exponentially increase the complexity of discovery, expert issues, class certification proceedings,

dispositive motions, damages issues, and trial issues. Motion at 12-14.14

       Plaintiff attempts to argue that Defendants’ explanations of the substantial increase in

complexity in this case resulting from the Order “appear overblown.” Response at 9.15 Plaintiff

fails to refute Defendants’ summaries and evidence showing the drastic increase in the scope of



       13
           Meeting the test requires showing that the “litigation will not be conducted in
substantially the same manner,” i.e., that an immediate appeal would promote “the interests of
efficiency, judicial economy, and fairness to all parties.” See Motion at 12 (citing H&R Block Tax
Servs. LLC v. Franklin, 2011 WL 13233811, at *2 (W.D. Mo. Nov. 16, 2011); Grant v. Convergys,
Corp., 2013 WL 1342985, at *2 (E.D. Mo. Apr. 3, 2013)).
       14
          Plaintiff argues that no immediate appeal is necessary because Defendants could seek an
appeal “at the time of class certification” under Rule 23(f). Response at 8. This argument ignores
that the entire purpose of 1292(b) is avoiding “protracted and expensive litigation.” See White v.
Nix, 43 F.3d 374, 376 (8th Cir. 1994). An immediate appeal here would certainly achieve that
objective. Also, Article III standing is a threshold issue that should be resolved now. See APCC
Servs., Inc. v. Sprint Commc’ns, Co., 297 F. Supp. 2d 90, 96-97 (D.D.C. 2003) (the Court “should
not speak to any matter over which it lacks jurisdiction”). Moreover, even if the Order is affirmed,
interlocutory appeal will still have reduced the scope of any later appeal seeking to reverse the
standing decision. See Moore v. Apple Cent., LLC, 2017 WL 11195761, at *2 (W.D. Ark. Mar.
16, 2017).
       15
          Plaintiff contends that “Defendants have apparently already determined how many plans
are at issue and which consumers purchased plans.” Response at 9. While TIS has expended
resources determining the total amount of plans that included single-trip travel insurance coverage,
TIS has not determined “which consumers purchased plans,” a task that would involve over 5.7
million lines of data. In any event, this information would barely scratch the surface of the total
documents and data associated with all 221 plans requested by Plaintiff in this case, as listed below.


                                                -13-
the case depending upon the outcome of the Order. For example, with respect to discovery,

Plaintiff ignores Defendants’ list of the vast amounts of data, documents, and communications

dating back to 2012 for all 221 plans, requested by Plaintiff. Indeed, Plaintiff ignores that the

discovery already sought implicates the following:

       •    correspondence with more than 5.7 million policyholders;

       •    all travel insurance policy form and rate filings and correspondence with state
            insurance regulators nationwide with respect to the plans;

       •    all contracts with every travel business (travel suppliers, tour operators, and travel
            agencies) that makes plans available for purchase;

       •    all plan material and confirmations of coverage for every plan;

       •    all actuarial material underlying all plans;

       •    internal communications regarding plan pricing for every plan;

       •    plan-by-plan underwriting, premium, “profit,” and loss information for every plan;

       •    premium, refund data, and purchase information for every policyholder;

       •    data regarding trip cancellation claims for all policyholders; and

       •    all documents and communications “relating to the purpose and drafting of” certain
            language in the plans or “showing when the risk of peril for post-departure coverages
            transfers to the insurer.”

There is no question that the discovery, motion practice, and depositions related to the above will

require exponentially more resources for both parties if Plaintiff’s standing in the case covers all

221 varieties of plans instead of the Just Air Plan which she purchased.16


       16
           Plaintiff’s argument that the Court should disregard Ms. Dunlap’s testimony explaining
how extracting, collecting, and reviewing documents related to the plans would be extremely
burdensome and expensive (see Motion at 13), because “this would not be a reason to deny
discovery or deny class certification” (see Response at 9), is misguided. The reasons for denying
class certification are not relevant to this Motion. Moreover, Plaintiff cites Beseke v. Equifax Info.
Servs., LLC, 2018 WL 6040016, at *4 (D. Minn. Oct. 18, 2018), which supports an immediate


                                                 -14-
       Additionally, Plaintiff virtually ignores Defendants’ description of issues in the case that

will become significantly more complex for the Court and the parties based on the Order. Plaintiff

fails to address the fact that Defendants do not track whether customers complete or cancel their

travel plans unless they file claims, which means that the inclusion of all plans in this case will

exponentially complicate any attempt to identify which customers cancelled their trips prior to

departure and are potentially included in the putative class.

       Plaintiff also fails to adequately address the increased complexity on damages and expert

witness issues resulting from different pricing methodologies and individualized factors utilized

by different plans. Plaintiff does not dispute that her claims purport to require disassembling the

plans in order to calculate a partial refund for a portion of the plan’s benefits. The Motion

explained that this task will be complicated by the variation of different pricing methodologies and

individualized factors used by the different plans. See Motion at 13-14.17




appeal here because it demonstrates the expense of burdensome class discovery that the Court and
the parties might be able to avoid. In Beseke, the court heard extensive briefing and argument
related to overly broad class discovery and then limited the plaintiff’s discovery requests based on
the disproportionate burden on the defendant. See id. (limiting the requested production and
timeframe of certain class discovery propounded by plaintiff, because, given the burden
demonstrated by defendant, it was “clear that although relevant, not all of [plaintiff’s] sought-after
discovery [was] appropriate”).
       17
           Plaintiff cites Hartley v. Suburban Radiologic Consultants, Ltd., 2013 WL 6511847, at
*3 (D. Minn. Dec. 12, 2013), for the proposition that an immediate appeal “would only impose
unwarranted delay and would result in additional burdens for Plaintiff and the proposed class
members.” See Response at 8. Hartley, which involved a motion for an interlocutory appeal
following orders granting class certification and summary judgment, is not analogous to this case,
which is at a relatively early stage of the discovery process. Additionally, the Hartley court denied
leave to seek an appeal because irrespective of the outcome of an appeal, the case “would proceed
with” the co-defendant and “involve nearly identical facts, motion practice, class notification
process, and trial.” See Hartley, 2013 WL 6511847, at *2. Such is not the case here, and Plaintiff
fails to identify any additional burden for herself or the proposed class members by an immediate
appeal, which could only help prevent unnecessary protracted and expensive litigation.


                                                -15-
       Plaintiff’s contention that the above does not demonstrate that an immediate appeal would

“materially advance the ultimate termination of this litigation” is unsupportable and

overwhelmingly contradicted by authority. See Molock, 317 F. Supp. 3d at 7 (“given the potential

of avoiding burdensome discovery costs and conserving judicial resources in the event of a

reversal, this court finds that certifying its prior order for interlocutory appeal will ‘materially

advance the ultimate termination of the litigation’”); Moore, 2017 WL 11195761, at *2 (finding

the “materially advance” factor met where appeal could avoid “years of potential litigation”);

Stearns v. NCR Corp., 2000 WL 34423090, at *1 (D. Minn. Oct. 11, 2000) (third factor met where,

“due to the complex nature of this class action litigation,” a reversal would obviate “a substantial

investment of administrative resources by the Court and the parties”); Wieboldt Stores, Inc. v.

Schottenstein Stores Corp., 1989 WL 51068, at *2 (N.D. Ill. May 5, 1989) (where an interlocutory

appeal “might preclude wasteful and time-consuming discovery as well as a lengthy and complex

trial, immediate resolution would materially advance the termination of this litigation”). The Court

should grant this Motion and certify its Order for interlocutory appeal.

II.    THE COURT SHOULD STAY THE PROCEEDINGS PENDING RESOLUTION
       OF THE APPEAL TO THE EIGHTH CIRCUIT

        Plaintiff does not dispute that the factors supporting a stay of all proceedings in this case

pending appeal are present. Plaintiff offers no suggestion that a stay would create any undue

prejudice or disadvantage. Nor does Plaintiff rebut the fact that a stay would conserve the

resources of all parties and the Court. Instead, Plaintiff argues that “the case should not be stayed

unless and until the Eighth Circuit accepts the appeal.” Response at 15. If, however, the Court

decides to certify the Order for immediate appeal, waiting to enter a stay until the Eighth Circuit

rules on the petition makes little sense and would defeat the very purpose of the stay -- to conserve

the resources of the parties and the Court while the disposition of the Order and the scope of this


                                                -16-
case may be subject to review. See Moore, 2017 WL 11195761, at *2 (recognizing that “the time

and expense of the parties” from litigating under a debatable issue “will be more harmful to each

of them than simply staying pending resolution of an appeal”); Stearns, 2000 WL 34423090, at *2

(granting stay, even with possible delay of health care benefits to plaintiffs, to avoid investment of

“unnecessary time and resources which, by certifying its Order for appeal, the Court has sought to

avoid”). The Court should therefore enter a stay if and when it determines that it will certify the

Order for immediate appeal.

       Plaintiff also requests that the Court “limit the scope of any stay to only the discovery that

would be implicated by the appeal and allow all other discovery to continue.” Response at 16.

This proposal also would be inefficient and unnecessary. The issue for appeal here relates to

Plaintiff’s standing and is fundamental to all future proceedings in this case. If the Order stands,

limiting the stay would create unnecessary expense and duplication of effort by requiring

Defendants to collect, review, and produce a subset of potentially responsive documents and data

in piecemeal fashion. The Court should enter a complete stay of proceedings to best conserve the

resources of the Court and the parties and to provide a just determination of this case.

                                          CONCLUSION

       For the reasons set forth above and in the Motion, Defendants respectfully request that the

Court enter an order amending and certifying the March 20, 2020 Order for appeal pursuant to 28

U.S.C. §1292(b), and entering a stay of proceedings pending resolution of the petition for appeal

by the Eighth Circuit.




                                                -17-
Dated: May 5, 2020     Respectfully submitted,

                       /s/ Markham R. Leventhal
                       Markham R. Leventhal (DC Bar No. 489597)
                       mleventhal@carltonfields.com
                       CARLTON FIELDS, P.A.
                       Suite 400 West
                       1025 Thomas Jefferson Street, NW
                       Washington, DC 20007
                       Telephone: (202) 965-8189
                       Facsimile: (202) 965-8104

                       Julianna Thomas McCabe (FL Bar No. 355010)
                       jtmccabe@carltonfields.com
                       Michael N. Wolgin (FL Bar No. 42962)
                       mwolgin@carltonfields.com
                       CARLTON FIELDS, P.A.
                       Miami Tower, Suite 4200
                       100 S.E. Second Street
                       Miami, Florida 33131
                       Telephone: (305) 530-0050
                       Facsimile: (305) 530-0055

                       Attorneys for Defendants
                       Travelex Insurance Services, Inc. and
                       Transamerica Casualty Insurance Company




                     -18-
                            CERTIFICATE OF COMPLIANCE

       I certify that this brief complies with the Word Limits set forth in NECivR 7.1(d)(1)(A).

This brief contains 6,498 words based on the word-count function of the undersigned’s Microsoft

Word version 2016 software applied to all text, including the caption, headings, footnotes, and

quotations.



                                                          Markham R. Leventhal




                                             -19-
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of May, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on the following counsel of record via transmission of Notices of

Electronic Filing generated by CM/ECF:

        Burke Smith, Esq.                              Peter R. Kahana, Esq.
        BURKE SMITH LAW                                Lane L. Vines, Esq.
        10730 Pacific Street, Suite 100                Y. Michael Twersky, Esq.
        Omaha, Nebraska 68114                          BERGER & MONTAGUE, P.C.
        Telephone: (402) 718-8865                      1622 Locust Street
        Facsimile: (402) 218-4391                      Philadelphia, PA 19103
        burke@burkesmithlaw.com                        Telephone: (215) 875-3000
                                                       Facsimile: (215) 875-4604
        Local Counsel for Plaintiff                    pkahana@bm.net
        and the Proposed Class                         lvines@bm.net
                                                       mitwersky@bm.net

                                                       Co-Lead Counsel for
                                                       Plaintiff and the Proposed Class

        John G. Albanese, Esq.                         Ingrid Evans, Esq.
        BERGER & MONTAGUE, P.C.                        EVANS LAW FIRM, INC.
        43 S.E. Main Street, Suite 505                 3053 Fillmore Street, Suite 236
        Minneapolis, Minnesota 55414                   San Francisco, California 94123
        Telephone: (612) 594-5997                      Telephone: (415) 441-8669
        Facsimile: (612) 584-4470                      Facsimile: (888) 891-4906
        jalbanese@bm.net                               ingrid@evanslaw.com

        Co-Lead Counsel for Plaintiff                  Co-Lead Counsel for Plaintiff
        and the Proposed Class                         and the Proposed Class



                                                           /s/ Markham R. Leventhal

121900255




                                              -20-
